Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Huang et al. (US 2018/0310376 A2, hereafter “Huang”). 
Regarding claim 1, Huang discloses a light-emitting diode (LED) drive circuit, comprising: 
a) a transistor and an LED load coupled in series, and being configured to receive a direct current bus voltage, and to generate an input current (see Fig. 2); and 
b) a control circuit configured to generate a drive signal to control an operation state of the transistor to control a distribution range of the input current by controlling an amount of accumulated charge of the input current during a half power frequency period ([0022], Fig. 2, [0019]).  



Regarding claim 3, Huang discloses the LED drive circuit of claim 2, wherein the control circuit is configured to control the transistor to cause a value of the input current during a first time period of the half power frequency period to be greater than a value of the input current during a second time period of the half power frequency period ([0019], [0022], [0024]).

Regarding claim 4, Huang discloses the LED drive circuit of claim 3, wherein the input current is a single-pulse current in the first time period, and the input current is a constant current in the second time period ([0051]). 

Regarding claim 5, Huang discloses the LED drive circuit of claim 4, wherein the transistor operates in a switching mode during the first time period, and the transistor operates in a linear mode during the second time period ([0019], [0020], [0027], [0029]). 

Regarding claim 6, Huang discloses the LED drive circuit of claim 1, wherein the control circuit is configured to control a value of the input current during a first period to be greater than a value of the input current during a second period, wherein a voltage difference between two power terminals of the transistor during the first period is less than a voltage difference between the two power terminals of the Page 29Docket No.: transistor during the second period ([0021], [0057], [0041]). 

Regarding claim 7, Huang discloses the LED drive circuit of claim 6, wherein: 
a) the voltage difference between the two power terminals of the transistor during the first time period is less than the voltage difference between the two power terminals of the transistor during the second time period ([0021], [0050]); 
b) the first time period is in a rising phase of the direct current bus voltage ([0022], [0052]); and 
c) the second time period occurs after the first time period ([0041]). 

Regarding claim 8, Huang discloses the LED drive circuit of claim 6, wherein: 
a) the voltage difference between the two power terminals of the transistor during the first time period is less than the voltage difference between the two power terminals of the transistor during the second time period ([0051]); 

c) the second time period occurs before the first time period ([0047]).  

Regarding claim 9, Huang discloses the LED drive circuit of claim 3, wherein the control circuit is configured to perform current integration control based on a current sampling signal of the input current flowing through the transistor during the first time period, in order to keep the amount of accumulated charge of the input current during the first time period constant ([0022]). 

Regarding claim 10, Huang discloses the LED drive circuit of claim 3, wherein the control circuit is configured to perform timing control during the second time period, in order to keep the amount of accumulated charge of the input current during the second time period constant by controlling second time periods of different half power frequency periods to have the same time duration ([0048], [0035]).

Regarding claim 11, Huang discloses the LED drive circuit of claim 3, wherein the control circuit is configured to control the transistor to operate in a third time period of the half power frequency period to cause a value of the input current during the third time period to be greater than a value of the input current Page 30Docket No.: during the second time period ([0055]). 

Regarding claim 12, Huang discloses the LED drive circuit of claim 11, wherein the control circuit is configured to perform current integration control based on a current sampling signal of the input current flowing through the transistor during the third time period, in order to keep the amount of accumulated charge of the input current during the third time period constant ([0054]-[0057]). 

Regarding claim 13, Huang discloses the LED drive circuit of claim 11, wherein the first time period is in a rising phase of the direct current bus voltage, the second time period is after the first time period, and the third time period is in a falling phase of the direct current bus voltage ([0052], [0022], [0023]). 

Regarding claim 14, Huang discloses the LED drive circuit of claim 1, wherein the control circuit comprises: 
a) a clock generator configured to generate, based on a sampling signal of an alternating current input voltage, a clock signal indicating a start time instant of a first time period ([0022]); 

c) a logic circuit configured to generate, based on the clock signal and the charge control signal, first and second control signals that are complementary ([0026]); and 
d) a driver configured to generate the drive signal based on the first and second control signals to control the transistor to operate in a switching mode during the first time period, and to control the transistor to operate in a linear mode during the second time period ([0019], [0020]).  

Regarding claim 15, Huang discloses the LED drive circuit of claim 14, wherein the current feedback circuit comprises: 
a) a current integration circuit configured to integrate the current sampling signal to generate a current integration signal([0022]); 
b) a closed-loop feedback circuit configured to generate a compensation signal based on an error between the current sampling signal and a reference voltage ([0025]); and 
c) a comparator configured to compare the compensation signal against the current Page 31Docket No.: integration signal to generate the charge control signal ([0053], [0022], [0037]).  

Regarding claim 16, Huang discloses the LED drive circuit of claim 15, wherein an output of the current integration circuit is grounded when the first control signal is inactive (Fig. 2).  

Regarding claim 17, Huang discloses the LED drive circuit of claim 14, wherein the driver comprises: 
a) a single-pulse circuit coupled to a first output terminal of the logic circuit, and being configured to generate a first drive signal based on the first control signal ([0051]); 
b) a timer coupled to a second output terminal of the logic circuit, and being configured to generate a timing signal based on the second control signal ([0052]); and 
c) a current limiting circuit coupled to the timer, and being configured to generate a second drive signal based on the timing signal, wherein the driver generates the first drive signal during the first time period as the drive signal to control the input current to be a single pulse current, and the driver generates the second drive signal during the second time period as the drive signal to control the input current to be constant ([0053], [0024]).  

Regarding claim 18, Huang discloses the LED drive circuit of claim 17, wherein the driver further comprises a second clock signal generator configured to generate, based on the timing 

Regarding claim 19, Huang discloses a method of driving a light-emitting diode (LED) load, the method comprising: 
a) receiving, by a transistor and an LED load coupled in series, a direct current bus voltage to generate an input current ([0022]); and 
b) controlling an operation state of the transistor to control a distribution range of the input current by controlling an amount of accumulated charge of an input current during a half power frequency period ([0019]-[0020]).  

Regarding claim 20, Huang discloses the method of claim 19, wherein the amount of accumulated charge of the input current during the half power frequency period is controlled to be constant ([0030]-[0032], [0034]).


Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA C KING whose telephone number is (571)270-3429.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/MONICA C KING/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        
10/23/2021